DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 21 and 23-36 are pending in this application.  
	Claims 21, 29, 34 and 35 are currently amended.

	Claim 36 is newly added.


Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 02/06/2021, with respect to the rejection(s) of claim(s) 21 and 23-35 under Forutanpour (US PG. Pub. 2011/0032373 A1) in view of Sakura (US PG. Pub. 2006/0238786 A1); and further in view of Hill (US PG. Pub. 2013/0181886 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Forutanpour (US PG. Pub. 2011/0032373 A1) in view of Suzuki (US PG. Pub. 2017/0013139 A1); and further in view of Shogaki (US PG. Pub. 2016/0198052 A1).


Applicant’s arguments with respect to newly amended claim limitation(s) to have been considered but are moot because the arguments are addressed by the newly combined art(s) of Forutanpour (US PG. Pub. 2011/0032373 A1) in view of Suzuki (US PG. Pub. 2017/0013139 A1); and further in view of Shogaki (US PG. Pub. 2016/0198052 A1) explained in the body of rejection below.

4.	Applicant’s argue on pages 7-8 of the remarks that Forutanpour, does not teach or suggest 

an image forming apparatus including a display device configured to display information configured to, among other notable features as follows:

an instruction object on the first screen upon condition that the acquisition of the first preview image is successful:

generate, based on designation of the instruction object, a second preview image on the basis of the predetermined page of the one file, wherein a data size of the second preview image is larger than that of the first preview image:

Referring to applicant’s first argument, Forutanpour does in fact teach an image forming apparatus including a display device configured to display information. 

Referring to FIG. 1, Forutanpour teaches a system to capture, process, and display images and is depicted and generally designated 100.  The system 100 includes an image capture device 110 and a user interface 120 coupled to a central processing unit 130 (See Forutanpour, Sect. [0023]-[0026]).


Referring to applicant’s second argument, Forutanpour does in fact teach an instruction object on the first screen upon condition that the acquisition of the first preview image is successful:

As illustrated in Fig. 1, the User Interface Display Device includes 120 includes an adjustable Control 128 which interacts with user interacts by adjusting an acquired image obtained from acquired image modification data 162 and adjusting received image data resulting in a modification of the image to be displayed, and the photo album application 132 can be used to display successful generation of modified image (See Forutanpour, Sect. [0034]).

Referring to applicant’s third argument, Forutanpour does in fact teach generate, based on designation of the instruction object, a second preview image on the basis of the predetermined page of the one file, wherein a data size of the second preview image is larger than that of the first preview image:

As described in Sect. [0035], Forutanpour teaches an additional adjustment step which adjusts the first captured image, using one or more adjusted image processing parameter values 164 and using a subsequent image capture operation and resulting in a subsequent image (i.e., generates a second preview image) having a larger default value (i.e gain parameter) than the first image and is saved in the memory as an additional image data file.

Lastly, Applicant argues on page 8 of the remarks that Forutanpour does not appear to describe first and second preview images of the same page. In addition, Forutanpour does not describe selectively showing an instruction object and displaying preview images of different data sizes. In turn, Forutanpour cannot describe a configuration that causes a display, upon condition that the generation of the second preview image is successful, to display a second screen on which the second preview image is arranged, wherein the second preview image arranged on the second screen is larger than the first preview image arranged on the image area, as required by amended Claim 21.

However, as described in Sect. [0040], Forutanpour teaches memory 240 is a tangible storage device that stores a plurality of image files 242, executable modules 244, and parameter data 246.  The image files 242 can include a first representative image file 250, a second representative image file 252, and a third representative image file 254.  One or more of the plurality of image files 242 may correspond to images that were captured by the image capture device 210 and processed at the processing unit 
230 prior to storage at the memory 240.Forutanpour also teaches in Sect. [0025], [0031], [0045]-[0047] an adjustable control 128, illustrated as a slider control, to adjust a value of a selected parameter…the adjustable control 128 may be displayed to enable the user to make adjustments to the displayed image allowing the user to make adjustments to several parameters. Additionally, In Fig. 6, Sect. [0078], [0080]-[0081], Forutanpour teaches image modification adjustment of different shapes and sizes to an 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a display device” in claims 21 and 34-36.



(a)       Claims 1 and 34-36: “a display device” corresponds to “display control unit 302 130”.  ‘Functional units (modules) shown in FIG. 3 are implemented by the CPU 111 executing the boot program and the firmware. Referring to FIG. 3, the image forming apparatus 100 has modules such as, a display control unit 302…The display control unit 302 displays operating menus and instruction results on the operating unit 120 in accordance with instructions from the other modules. (See Applicant’s Drawing, Fig. 3, Display Control Unit 302 and Applicant’s Specification, Para. [0030]-[0031],).

9.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

10.	Dependent claims 23-33 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour (US PG. Pub. 2011/0032373 A1) in view of Suzuki (US PG. Pub. 2017/0013139 A1); and further in view of Shogaki (US PG. Pub. 2016/0198052 A1).

	Referring to Claim 21, Forutanpour teaches an image forming apparatus (See Forutanpour, Fig. 1, Image Processing Apparatus 100) comprising: 
a display device (See Forutanpour, Fig. 1, User Interface/Display Device 120) configured to display information (See Forutanpour, Sect. [0025] lines 1-6, The user interface 120 includes a display device and an input device, such as a touchscreen or one or more physical navigation and selection devices configured to receive image display data 160 and to display a corresponding image 124.); and
one or more processors (See Forutanpour, Fig. 1, Central Processing Unit 130) connected to memory (See Forutanpour, Fig. 1, Memory 140, Sect. [0026], The central processing unit 130 may be configured to control file storage and retrieval operations at the memory 140.), the one or more processors (See Forutanpour, Fig. 1, CPU 130) being configured to:
cause the display device to display a first screen for one file among a plurality of accessible files (See Forutanpour, Sect. [0030], The photo album application 132 may be launched in response to user input via the user interface 120. The photo album application 132 may provide to the user interface 120 a list or menu of a plurality of images that are stored at the memory 140 for selection...In response, image data from the first data file for the first image 142 may be read and provided for display at the user interface 120.):
(See Forutanpour, Sect. [0027], The image processing pipeline 134 is configured to receive captured image data from the image capture device 110 and to provide processed image data for storage at the memory 140, illustrated as a first data file corresponding to a first image 142);
an instruction object on the first screen (See Forutanpour, Fig. 1, Adjustable Control 128) upon condition that the acquisition of the first preview image is successful (See Forutanpour, Sect. [0034] lines 1-5, As the user interacts with the adjustable control 128, image modification data 162 is received indicating modification of the image to be displayed, and the photo album application 132 causes the displayed image to be adjusted accordingly.);
generate, based on designation of the instruction object, a second preview image on the basis of the predetermined page of the one file, wherein a data size of the second preview image is larger than that of the first preview image (See Forutanpour, Sect. [0035] lines 1-9, When the user is satisfied with the changes to the image, one or more adjusted image processing parameter value(s) 164 may replace the corresponding default values used by the image processing pipeline 134. As a result, when a subsequent image capture operation is performed, the adjusted parameter value(s) 164 will be used. To illustrate, after the user has adjusted the sky region of the first image, a blue sky saturation gain parameter may be adjusted to have a larger default value.).

Forutanpour fails to explicitly teach;

cause the display device, upon condition that the generation of the second preview image is successful, to display a second screen on which the second preview image is arranged, wherein the second preview image arranged on the second screen is larger than the first preview image arranged on the image area. 

However, Suzuki teaches arrange the first preview image on an image area of the first screen (See Suzuki, Fig. 6B, Sect. [01118]-[0119], in FIG. 6B a preview image acquired by the preview image acquiring unit 362 is displayed when the user selects a job "doc002.doc". When the user selects an arrow 710, the preview image proceeds by one page, and when the user selects an arrow 720, the preview image returns by one page.  When the user selects a preview image that is not acquired from the server device 200, the preview image acquiring unit 362 requests the server device 200 to send the corresponding preview image.  When the server device 200 receives the request, but the requested preview image is not generated at the server device 200, the preview image generating unit 262 starts a process of generating the preview image in response to receiving the request.  Note that the request includes at least the page number or the page range of the preview image that the user wants to display at present.), wherein the instruction object is not arranged upon condition that the acquisition of the first preview image has failed (See Suzuki, Sect. [0198],[0207]-[0209], [0225],  In step S1301, when the user gives an instruction for preview an image in the screen of FIG. 6A, a request for a preview image is sent to the server device 200, and the control unit 256 receives the request for a preview image via the transmitting/receiving unit 252.  The request includes a job ID , the request may also include the page number of print data for which a preview image is requested.  In step S1308, the control unit 256 sends a request to acquire the preview image to the temporary storage folder in the preview image data storage unit 258c, In step S1309, the control unit 256 acquires image data of the preview image returned from the temporary storage folder of the preview image data storage unit 258c, When there is no image data of a preview image, the process returns to step S1302, when the second language is used and the requested preview image is not generated, the control unit 256 sends an error report indicating that a preview image is not generated, to the image forming apparatus 300 via the transmitting/receiving unit 252.).    

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to arrange the first preview image on an image area of the first screen, wherein the instruction object is not arranged upon condition that the acquisition of the first preview image has failed. The motivation for doing so would have been to provide a function of displaying a preview image on the operation panel of an image forming apparatus before actually executing the printing, in order to avoid wasteful printing and to contribute to the reduction in Total Cost of Ownership (TCO) (See Sect. [0007] of the Suzuki reference).  Therefore, it would have been obvious to 

Additionally, Shogaki teaches cause the display device, upon condition that the generation of the second preview image is successful, to display a second screen on which the second preview image is arranged, wherein the second preview image arranged on the second screen is larger than the first preview image arranged on the image area (See Shogaki, Figs. 2A-2B, Sect. [0047]-[0051], in FIG. 2B, the preview screen 200 represents an example in which the CPU 111 enlarges the preview image 202 and expands the preview display area 201, by receiving the pinch-out operation performed by the user, FIG. 2A is referred to as "normal display mode", and FIG. 2B is referred to as "enlargement display mode". The preview image enlargement button 213 is provided to enlarge the preview image 202 displayed in the preview display area 201, and to display the enlarged preview image 202..The enlargement display mode indicates a state where the navigation area 217 and the page control area 218 are not displayed, the preview display area 201 is expanded, and a preview image enlargement button 213 through a close button 216 are displayed, on the preview screen 200.).
Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to cause the display device, upon condition that the generation of the second preview image is successful, to display a second screen on which the second preview image is arranged, wherein the second preview image arranged on the second screen is larger than the first preview image arranged on the (See Sect. [0007] of the Shogaki reference).  Therefore, it would have been obvious to combine Forutanpour in view of Suzuki and Shogaki to obtain the invention as specified in claim 21.

Referring to Claim 23, the combination of Forutanpour in view of Suzuki and Shogaki teaches the image forming apparatus according to claim 21 (See Forutanpour, Fig. 1, Image Processing Apparatus 100), wherein in a state that the generation of the first preview image has not succeeded, a grayed-outed object is arranged on the one screen instead of the instruction object (See Forutanpour, Fig. 5, Sect. [0076] lines 4-6, In generating the captured image 500 in a first region 502, the first region 502 may be "grayed out" to indicate unavailability, and the user may select the blue sky region 504.).

	Referring to Claim 24, the combination of Forutanpour in view of Suzuki and Shogaki teaches the image forming apparatus according to claim 21 (See Forutanpour, Fig. 1, Image Processing Apparatus 100), wherein the first screen permits reception of the instruction for generating the second preview image after acquiring a judgment result indicating that it is possible to complete generation of the second preview image (See Forutanpour, Fig. 4, Sect. [0071], The adjusted value of the sharpness/blurriness parameter can be applied to a second image to produce a modified second image that is displayed. For example, a first screen 470 may display a second image before applying the adjusted value of the sharpness/blurriness parameter. The second image may have been captured by an image capture device of an apparatus and may be displayed at the first screen 470 according to a default value of the sharpness/blurriness parameter. The user can request that the adjusted value of the sharpness/blurriness parameter be applied to the second image by selecting an "apply adjustment" soft button 472.).

	Referring to Claim 25, the combination of Forutanpour in view of Suzuki and Shogaki teaches the image forming apparatus according to claim 24 (See Forutanpour, Fig. 1, Image Processing Apparatus 100).

 	Forutanpour in view of Suzuki fails to explicitly teach wherein the judgment result is acquired according to a calculation result of an amount of memory required for generating the second preview image.

However, Shogaki teaches wherein the judgment result is acquired according to a calculation result of an amount of memory required for generating the second preview image (See Shogaki, Sect. [0026], a preview function of the MFP 101 is a function of causing the display 119 to display image data stored in the RAM 112 or the external memory 120.  The CPU 111 performs display control for causing the display 119 to display a preview screen including one or more pages.  In other words, the CPU 111 generates image data in a format suitable for display on the display 119, among the stored image data.  The image data in the format suitable for the display in the display 119 is hereinafter referred to as "preview image".  The image data stored in the external memory 120 may be configured of two or more pages.  In this case, the preview image is generated for each of the pages.  
The preview function is not limited to a preview before printing by the printer 
122, and is applicable to all uses, for confirming contents of image data.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the judgment result is acquired according to a calculation result of an amount of memory required for generating the second preview image. The motivation for doing so would have been to provide a technique capable of allowing comfortable operability for a user, in switching between two display modes having different screen layouts, based on a multi-touch operation. (See Sect. [0007] of the Shogaki reference).  Therefore, it would have been obvious to combine Forutanpour in view of Suzuki and Shogaki to obtain the invention as specified in claim 25.

	Referring to Claim 26, the combination of Forutanpour in view of Suzuki and Shogaki teaches the image forming apparatus according to claim 21 (See Forutanpour, Fig. 1, Image Processing Apparatus 100).


However, Suzuki teaches wherein predetermined information is arranged on the one screen based on failure of the generation of the first preview image (See Suzuki, Fig. 44, Display Sect. [0225], in steps S1308 and S1309 or in step S1314 and S1315, the control unit 256 acquires the preview image and sends the preview image to the image forming apparatus 300 via the transmitting/receiving unit 252 in step S1318, when the second language is used and the requested preview image is not generated, the control unit 256 sends an error report indicating that a preview image is not generated, to the image forming apparatus 300 via the transmitting/receiving unit 252.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein predetermined information is arranged on the one screen based on failure of the generation of the first preview image. The motivation for doing so would have been to provide a function of displaying a preview image on the operation panel of an image forming apparatus before actually executing the printing, in order to avoid wasteful printing and to contribute to the reduction in Total Cost of Ownership (TCO) (See Sect. [0007] of the Suzuki reference).  Therefore, it would have been obvious to combine Forutanpour in view of Suzuki and Shogaki to obtain the invention as specified in claim 26.


	Referring to Claim 27, the combination of Forutanpour in view of Suzuki and Shogaki teaches the image forming apparatus according to claim 21 (See Forutanpour, Fig. 1, Image Processing Apparatus 100).

Forutanpour fails to explicitly teach wherein the predetermined information notifies a user of a cause of failure of generation of the first preview image.

However, Suzuki teaches wherein the predetermined information notifies a user of a cause of failure of generation of the first preview image (See Suzuki, Fig. 44, Display Sect. [0225], in steps S1308 and S1309 or in step S1314 and S1315, the control unit 256 acquires the preview image and sends the preview image to the image forming apparatus 300 via the transmitting/receiving unit 252 in step S1318, when the second language is used and the requested preview image is not generated, the control unit 256 sends an error report indicating that a preview image is not generated, to the image forming apparatus 300 via the transmitting/receiving unit 252.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein predetermined information is arranged on the one screen based on failure of the generation of the first preview image. The motivation for doing so would have been to provide a function of displaying a preview image on the operation panel of an image forming apparatus before actually  to contribute to the reduction in Total Cost of Ownership (TCO) (See Sect. [0007] of the Suzuki reference).  Therefore, it would have been obvious to combine Forutanpour in view of Suzuki and Shogaki to obtain the invention as specified in claim 27.

	Referring to Claim 28, the combination of Forutanpour in view of Suzuki and Shogaki teaches the image forming apparatus according to claim 21 (See Forutanpour, Fig. 1, Image Processing Apparatus 100), wherein a resolution of the second preview image is higher than that of the first preview image (See Forutanpour, Resolution Adjustment, Fig. 4, First image 470, second image 480, Sect. [0071]-[0072] lines 1-4, The adjusted value of the sharpness/blurriness parameter can be applied to a second image to produce a modified second image that is displayed, second screen 480 may display a modified second image that has been processed with the adjusted value of the sharpness/blurriness parameter that was determined from the user modifications to the first image. The second image may have been captured by an image capture device of an apparatus and may be displayed at the first screen 470 according to a default value of the sharpness/blurriness parameter. The user can request that the adjusted value of the sharpness/blurriness parameter be applied to the second image by selecting an "apply adjustment" soft button 472, see Also Forutanpour, Sect. [0059] lines 12-16.).

Referring to Claim 29, the combination of Forutanpour in view of Suzuki and Shogaki teaches the image forming apparatus according to claim 21 (See Forutanpour, Fig. 1, Image Processing Apparatus 100), wherein the one or more processors are configured to, in response to completion of generation of the second preview image, cause the display to display another screen on which the second preview image is placed (See Forutanpour, Fig. 4, Second Screen 480, Sect. [0072] lines 1-4, A second screen 480 may display a modified second image that has been processed with the adjusted value of the sharpness/blurriness parameter that was determined from the user modifications to the first image.).

	Referring to Claim 30, the combination of Forutanpour in view of Suzuki and Shogaki teaches the image forming apparatus according to claim 29 (See Forutanpour, Fig. 1, Image Processing Apparatus 100), wherein the one screen includes thereon an instruction object area on which a plurality of instruction objects are placed (See Forutanpour, Fig. 4, Display Device 440, Sect. [0069] lines 1-10, The parameter adjustment menu 410 includes a plurality of selectable image processing parameters 420 that can be displayed at the display device 440 similar to that of Use interface/Display Device 120 (in Fig. 1). The selectable image processing parameters includes a plurality of instructions i.e., a face edge detection threshold, memory colors (such as one or more of blue sky saturation, green foliage saturation, skin tone enhancement, or white chroma suppress), image sharpness/blurriness (adaptive spatial filter), black level subtraction, geometric lens distortion correction, lens rolloff, channel gain, luma adaptation, hue, saturation, and intensity displayed on the display device 440), and 
wherein the other screen does not include thereon the instruction area (See Forutanpour, Fig. 6, Screens 610-650, Sect. [0078], FIG. 6 is an illustration depicting a series of screens that may be displayed to enable training of an image display apparatus according to a user selected value of an image processing parameter by the image capture device 100 or may be retrieved from storage by executing a photo album application, such as the photo album application 132 of FIG. 1.  not instructions on the screen itself.).

	Referring to Claim 31, the combination of Forutanpour in view of Suzuki and Shogaki teaches the image forming apparatus according to claim 21 (See Forutanpour, Fig. 1, Image Processing Apparatus 100), wherein the one file is obtained from a removable medium (See Forutanpour, Fig. 2, Memory 240, Sect. [0040] and Sect. [0106], The memory 240 is a tangible storage device that stores a plurality of image files 242, executable modules 244, and parameter data 246. The image files 242 can include a first representative image file 250, a second representative image file 252, and a third representative image file 254 processed at the processing unit 230 prior to storage at the removable memory 240.). 

	Referring to Claim 32, the combination of Forutanpour in view of Suzuki and Shogaki teaches the image forming apparatus according to claim 21 (See Forutanpour, Fig. 1, Image Processing Apparatus 100).

Forutanpour fails to explicitly teach further comprising a printing device configured to perform printing based on the one file.

However, Suzuki teaches further comprising a printing device configured to perform printing based on the one file (See Suzuki, Sect. [0100], The print job generating unit 156 generates a job corresponding to data for which a printing instruction is received from the user by the operation input accepting unit 154.  The print job generating unit 156 requests the 
transmitting/receiving unit 152 to send the generated job to the server device 
200.  Here, the print job generating unit 156 may generate a job including the 
identification information of the user and request the transmitting/receiving 
unit 152 to send the job, or the print job generating unit 156 may request the 
transmitting/receiving unit 152 to send the identification information of the user separately from the job.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate a printing device configured to perform printing based on the one file. The motivation for doing so would have been to provide a function of displaying a preview image on the operation panel of an image forming apparatus before actually executing the printing, in order to avoid wasteful printing and to contribute to the reduction in Total Cost of Ownership (TCO) (See Sect. [0007] of the Suzuki reference).  Therefore, it would have been obvious to combine Forutanpour in view of Suzuki and Shogaki to obtain the invention as specified in claim 32.

Referring to Claim 33, the combination of Forutanpour in view of Suzuki and Shogaki teaches the image forming apparatus according to claim 21 (See Forutanpour, Fig. 1, Image Processing Apparatus 100).

Forutanpour in view of Suzuki fails to explicitly teach wherein the one file is a PDF file.

However, Suzuki teaches wherein the one file is a PDF file (See Suzuki, Sect. [0058], The second print language is, for example, Post Script (PS) or Portable 
Document Format (PDF), etc. When the second print language is used, it is not 
possible to generate preview images by setting a required range for which preview images are to be generated in the server device 200, as in the first print language.  Therefore, when the second print language is used, a timer according to the setting of generating preview images is used when generating preview images.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the one file is a PDF file. The motivation for doing so would have been to provide a function of displaying a preview image on the operation panel of an image forming apparatus before actually executing  to contribute to the reduction in Total Cost of Ownership (TCO) (See Sect. [0007] of the Suzuki reference).  Therefore, it would have been obvious to combine Forutanpour in view of Suzuki and Shogaki to obtain the invention as specified in claim 33.


Referring to Claim 34, the structural elements of apparatus claim 21 perform all of the steps of method claim 34.  Thus, claim 34 is rejected for the same reasons discussed in the rejection of claim 21.

	Referring to Claim 35, arguments analogous to claim 21 are applicable herein.  The non-transitory computer-readable storage medium is explicitly/inherently taught as evidenced by (See Forutanpour, Fig. 1, CPU 130, Memory 140, Sect. [0026] lines 5-15, The central processing unit 130 may include one or more processing devices, such as one or more general purpose processors, digital signal processors, image processors, or any combination thereof. The central processing unit 130 may also be configured to control communication of the image display data 160 to the user interface 120 and to receive image data, such as image modification data 162, from the user interface 120 in response to user input. The central processing unit 130 may also be configured to control file storage and retrieval operations at the memory 140.) and various memories stored therein.


	Referring to Claim 36, Forutanpour teaches an image forming apparatus (See Forutanpour, Fig. 1, Image Processing Apparatus 100), comprising: 
a display device (See Forutanpour, Fig. 1, User Interface/Display Device 120) configured to display information (See Forutanpour, Sect. [0025] lines 1-6, The user interface 120 includes a display device and an input device, such as a touchscreen or one or more physical navigation and selection devices configured to receive image display data 160 and to display a corresponding image 124.); and
one or more processors (See Forutanpour, Fig. 1, Central Processing Unit 130) connected to memory (See Forutanpour, Fig. 1, Memory 140, Sect. [0026], The central processing unit 130 may be configured to control file storage and retrieval operations at the memory 140.), the one or more processors (See Forutanpour, Fig. 1, CPU 130) being configured to:
cause the display device to display a first screen for one file among a plurality of accessible files (See Forutanpour, Sect. [0030], The photo album application 132 may be launched in response to user input via the user interface 120. The photo album application 132 may provide to the user interface 120 a list or menu of a plurality of images that are stored at the memory 140 for selection...In response, image data from the first data file for the first image 142 may be read and provided for display at the user interface 120.):
acquire a first preview image generated based on the basis of a predetermined page of the one file (See Forutanpour, Sect. [0027], The image processing pipeline 134 is configured to receive captured image data from the image capture device 110 and to provide processed image data for storage at the memory 140, illustrated as a first data file corresponding to a first image 142);
an instruction object on the first screen upon condition that the acquisition of the first preview image is successful, wherein the instruction object is grayed-out upon condition that the acquisition of the first preview image has failed (See Forutanpour, Fig. 5, Sect. [0075]- [0076] lines 4-6, a user can select a first region of the image 500 at a first interactive screen 520 that is displayed and that prompts the user to select a first region of interest of the image 500 that the user would like to adjust, the first region 502 may be "grayed out" to indicate unavailability);
generate, based on designation of the instruction object, a second preview image on the basis of the predetermined page of the one file, wherein a data size of the second preview image is larger than that of the first preview image (See Forutanpour, Sect. [0035] lines 1-9, When the user is satisfied with the changes to the image, one or more adjusted image processing parameter value(s) 164 may replace the corresponding default values used by the image processing pipeline 134. As a result, when a subsequent image capture operation is performed, the adjusted parameter value(s) 164 will be used. To illustrate, after the user has adjusted the sky region of the first image, a blue sky saturation gain parameter may be adjusted to have a larger default value.).

Forutanpour fails to explicitly teach
an image forming apparatus configured to form an image on a sheet,
arrange the first preview image on an image area of the first screen, 


However, Suzuki teaches 
an image forming apparatus (See Fig. 1, Image Forming Apparatus 300) configured to form an image on a sheet (See Suzuki, Sect. [0042]-[0045] print instruction to execute printing job),
arrange the first preview image on an image area of the first screen (See Suzuki, Fig. 6B, Sect. [01118]-[0119], in FIG. 6B a preview image acquired by the preview image acquiring unit 362 is displayed when the user selects a job "doc002.doc". When the user selects an arrow 710, the preview image proceeds by one page, and when the user selects an arrow 720, the preview image returns by one page.  When the user selects a preview image that is not acquired from the server device 200, the preview image acquiring unit 362 requests the server device 200 to send the corresponding preview image.  When the server device 200 receives the request, but the requested preview image is not generated at the server device 200, the preview image generating unit 262 starts a process of generating the preview image in response to receiving the request.  Note that the request includes at least the page number or the page range of the preview image that the user wants to display at present). 

 configured to form an image on a sheet arrange the first preview image on an image area of the first screen. The motivation for doing so would have been to provide a function of displaying a preview image on the operation panel of an image forming apparatus before actually executing the printing, in order to avoid wasteful printing and to contribute to the reduction in Total Cost of Ownership (TCO) (See Sect. [0007] of the Suzuki reference).  Therefore, it would have been obvious to combine Forutanpour in view of Suzuki and Shogaki to obtain the invention as specified in claim 36.

Additionally, Shogaki teaches cause the display device, upon condition that the generation of the second preview image is successful, to display a second screen on which the second preview image is arranged, wherein the second preview image arranged on the second screen is larger than the first preview image arranged on the image area (See Shogaki, Figs. 2A-2B, Sect. [0047]-[0051], in FIG. 2B, the preview screen 200 represents an example in which the CPU 111 enlarges the preview image 202 and expands the preview display area 201, by receiving the pinch-out operation performed by the user, FIG. 2A is referred to as "normal display mode", and FIG. 2B is referred to as "enlargement display mode". The preview image enlargement button 213 is provided to enlarge the preview image 202 displayed in the preview display area 201, and to display the enlarged preview image 202..The enlargement display mode indicates a state where the navigation area 217 and the page control area 218 are not displayed, the preview display area 201 is expanded, and a preview image enlargement button 213 through a close button 216 are displayed, on the preview screen 200.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate cause the display device, upon condition that the generation of the second preview image is successful, to display a second screen on which the second preview image is arranged, wherein the second preview image arranged on the second screen is larger than the first preview image arranged on the image area. The motivation for doing so would have been to provide a technique capable of allowing comfortable operability for a user, in switching between two display modes having different screen layouts, based on a multi-touch operation. (See Sect. [0007] of the Shogaki reference).  Therefore, it would have been obvious to combine Forutanpour in view of Suzuki and Shogaki to obtain the invention as specified in claim 36.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl V. Dottin whose telephone number is (571)270-54715471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL V DOTTIN/
Examiner, Art Unit 2677


/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677